Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 1 of 10 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
                                                               :
NORTHERN FOOD I/E INC.,                                        :
                                                               :
                           Plaintiff,                          : Case No:
                                                               :
         v.                                                    : COMPLAINT
                                                               :
AA USA TRADING, INC.,                                          :
                                                               :
                           Defendant.                          :
                                                               :
------------------------------------------------------------ x


       Plaintiff Northern Food I/E Inc. (“NORTHERN FOOD”), by and through its undersigned

attorneys, for the Complaint in this action alleges as follows:

                                         THE PARTIES

1.     NORTHERN FOOD is a corporation organized under the laws of New York, with its

principal place of business at 117 State Street, Westbury, New York 11790.

2.     On information and belief, Defendant AA USA Trading, Inc. (“AA USA Trading”) is a

corporation organized under the laws of New Jersey, with a principal place of business at 47

Reid Street, South River, New Jersey 08882.

                                 JURISDICTION AND VENUE

3.     This action arises under the Trademark Act of 1946, 15 U.S.C. § 1051, et seq.; the New

York General Business Law, N.Y. Gen. Bus. Law §§ 349, 350 and 360-L; and the common law

of the State of New York.

4.     The Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121 and 28

U.S.C. §§ 1331, 1338, and 1367.
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 2 of 10 PageID #: 2



5.     This Court has personal jurisdiction over the Defendant because it has committed and

threatens to commit trademark infringement and other torts in this district; has caused injury to

NORTHERN FOOD and its property in this district; and has purposely and directly targeted its

activities at this district. Further, AA USA Trading transacts business in the state of New York.

6.     Venue is proper in this district under 28 U.S.C. § 1391.

                             THE WANGZHIHE TRADEMARK

7.     NORTHERN FOOD is an Asian food manufacturer and has been engaged at all times

relevant hereto in the creation, manufacture, sale, and distribution of Asian foods, including but

not limited to, fermented bean curd.

8.     One of the featured foods distributed by NORTHERN FOOD is fermented bean curd

distributed under the trademark WANGZHIHE.

9.     U.S. Trademark Registration No. 2,268,219 is for the stylized mark WANGZHIHE, as

illustrated below:




and covers the goods “fermented bean curd” (the “WANGZHIHE Trademark”).

10.    The WANGZHIHE Trademark is owned by Beijing Ershang Wangzhihe Food Co. Ltd.

(“Beijing Ershang”). Beijing Ershang is a Chinese corporation with a principle place of business

located at No. 41, Fushi Road, Haidan District, Beijing, China.

11.    NORTHERN FOOD is an exclusive licensee of Beijing Ershang to distribute fermented

bean curd under the WANGZHIHE Trademark in the United States.

12.    Beijing Ershang is incapable of enforcing its trademark rights to the WANGZHIHE

Trademark in the United States and has appointed NORTHERN FOOD as its legal


                                                 2
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 3 of 10 PageID #: 3



representative. Beijing Ershang is incapable of enforcing its rights to the WANGZHIHE

Trademark in the United States because Beijing Ershang is located in China, does not have a

domestic representative in the United States for the WANGZHIHE Trademark, and none of the

officers of Beijing Ershang speak English.

13.    Since at least as early as January 31, 1997, the WANGZHIHE mark has been used as a

trademark in U.S. commerce in connection with fermented bean curd. Since at least as early as

August 1, 2017, NORTHERN FOOD has used WANGZHIHE as a trademark in U.S. commerce

under a recorded assignment agreement with the mark owner.

14.    A printout from the United States Patent and Trademark Office’s (“USPTO”) Trademark

Status & Document Retrieval (“TSDR”) Database showing the current status of the

WANGZHIHE Trademark Registration is annexed hereto as Exhibit A.

15.    NORTHERN FOOD, as exclusive licensee, has used, advertised, promoted, distributed

and sold fermented bean curd in connection with the WANGZHIHE Trademark in interstate

commerce in the United States.

16.    NORTHERN FOOD enjoys significant annual sales of fermented bean curd advertised,

distributed and sold in connection with the WANGZHIHE Trademark.

17.    NORTHERN FOOD spends a substantial amount of money to advertise and promote the

NORTHERN FOOD Goods in connection with the WANGZHIHE Trademark.

                                  DEFENDANT BAD ACTS

18.    On information and belief, Defendant AA USA Trading is in the business of marketing,

promoting, and distributing food goods, including fermented bean curd, in interstate commerce

in the United States.




                                             3
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 4 of 10 PageID #: 4



19.    On information and belief, in 2011, Defendant AA USA Trading and/or its licensees

began using the trademark WANGZHIHE (the “Accused Mark”) in connection with its line of

foods, including fermented bean curd, in United States commerce.

20.    The spurious WANGZHIHE foods marketed, distributed, advertised and sold by or on

behalf of Defendant AA USA Trading are intended for the same consumers of Asian foods as

Plaintiff’s consumers.

21.    Defendant AA USA Trading and/or its licensees are using the exact mark that is the

subject of the WANGZHIHE Trademark Registration for goods that are identical or closely

similar to the goods listed therein and/or goods covered by the WANGZHIHE Trademark,

including fermented bean curd (the “Accused Goods”).

22.    NORTHERN FOOD’s rights in the WANGZHIHE Trademark are prior to any trademark

rights Defendant may have in the Accused Mark for the Accused Goods.

23.    Defendant AA USA Trading and/or its licensees market, distribute, advertise and sell the

Accused Goods under the Accused Mark in the same channels of trade in which NORTHERN

FOOD provides the NORTHERN FOOD Goods under the WANGZHIHE Trademark.

24.    Defendant AA USA Trading’s and/or its licensees’ use of the Accused Mark complained

of herein began long after the WANGZHIHE Trademark was registered. The use by Defendant

AA USA Trading is without authorization from Beijing Ershang and NORTHERN FOOD.

25.    The Accused Mark is confusingly similar to the WANGZHIHE Trademark.

26.    Defendant AA USA Trading’s and/or its licensees’ use of the Accused Mark is likely to

cause consumers mistakenly to believe that the Accused Goods emanate from or are otherwise

associated with NORTHERN FOOD or Beijing Ershang.




                                              4
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 5 of 10 PageID #: 5



27.     Such improper use of the Accused Mark by Defendant AA USA Trading and/or its

licensees is likely to cause confusion, mistake and/or deception among the public as to the source

of the Accused Goods.

28.     On information and belief, Defendant AA USA Trading knew of Beijing Ershang’s and

NORTHERN FOOD’s existing trademark rights in and to the WANGZHIHE Trademark for the

food goods before it began making and/or licensing others to make unauthorized and infringing

use of the Accused Mark for the same or closely similar goods.

29.     On information and belief, Defendant AA USA Trading commenced use of the Accused

Mark for the Accused Goods as described above in bad faith.

30.     On information and belief, Defendant AA USA Trading is using the Accused Mark as

described above in an attempt to trade on the enormous goodwill associated with the

WANGZHIHE Trademark.

31.     On information and belief, Defendant AA USA Trading has used and is using the

Accused Mark as described above to identify and attract attention to Defendant’s goods and

business and to interfere with and disrupt the business and operations of NORTHERN FOOD

and Beijing Ershang operating in United States commerce.

32.     Defendant’s acts described herein have caused NORTHERN FOOD and Beijing Ershang

monetary damages and irreparable harm for which it has no adequate remedy at law.

                            FIRST CAUSE OF ACTION
                  (INFRINGEMENT OF A REGISTERED TRADEMARK
                             UNDER FEDERAL LAW)

33.     Paragraphs 1-32 above are re-alleged and reincorporated herein by reference as if set

forth in full.




                                                5
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 6 of 10 PageID #: 6



34.     Defendant’s and/or its licensees’ use and threatened continued use of the Accused Mark

is likely to cause confusion, to cause mistake, and to deceive as to the source, origin or

sponsorship of the Accused Goods.

35.     Defendant’s and/or its licensees’ use and threatened continued use of the Accused Mark

is likely to cause the public wrongly to associate WANZHIHE with Defendant, to believe that

WANGZHIHE is somehow affiliated or connected with Defendant, and/or to confuse Defendant

and its goods with those of NORTHERN FOOD and Beijing Ershang.

36.     Defendant’s and/or its licensees’ use and threatened continued use of the Accused Mark

has caused and threatens NORTHERN FOOD and Beijing Ershang with irreparable injury for

which they have no adequate remedy at law.

37.     Defendant is liable to NORTHERN FOOD and Beijing Ershang for trademark

infringement in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

                            SECOND CAUSE OF ACTION
                   (UNFAIR COMPETITION UNDER FEDERAL LAW)

38.     Paragraphs 1-32 above are re-alleged and reincorporated herein by reference as if set

forth in full.

39.     Defendant’s and/or its licensees’ use and threatened continued use of the Accused Mark

is likely to cause confusion, to cause mistake, and to deceive as to the source, origin or

sponsorship of the Accused Goods.

40.     Defendant’s and/or their licensees’ use and threatened continued use of the Accused

Mark is likely to cause the public wrongly to associate WANGZHIHE with Defendant, to

believe that WANGZHIHE is somehow affiliated or connected with Defendant, and/or to

confuse Defendant and its goods with those of NORTHERN FOOD and Beijing Ershang.




                                               6
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 7 of 10 PageID #: 7



41.     Defendant’s and/or its licensees’ use and threatened continued use of the Accused Mark

has caused and threatens NORTHERN FOOD and Beijing Ershang with irreparable injury for

which it has no adequate remedy at law.

42.     Defendant is liable to NORTHERN FOOD for trademark infringement in violation of

Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

                             THIRD CAUSE OF ACTION
                    (FALSE ADVERTISING UNDER FEDERAL LAW)

43.     Paragraphs 1-32 above are re-alleged and reincorporated herein by reference as if set

forth in full.

44.     Defendant’s and/or its licensees’ threatened continued use of the Accused Mark and

certain representations made in their marketing of the products sold under the Accused Mark

constitutes false or misleading descriptions of fact with respect to the nature, characteristics,

qualities and/or origin of Defendant’s goods.

45.     Defendant is liable to NORTHERN FOOD for false advertising in violation of Section

43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

                           FOURTH CAUSE OF ACTION
                   (DECEPTIVE ACTS AND PRACTICES UNLAWFUL
                         UNDER NEW YORK STATE LAW)

46.     Paragraphs 1-32 above are re-alleged and reincorporated herein by reference as if set

forth in full.

47.     Defendant is liable to NORTHERN FOOD for deceptive acts and/or practices unlawful in

violation of N.Y. Gen. Bus. Law § 349.




                                                7
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 8 of 10 PageID #: 8



                              FIFTH CAUSE OF ACTION
                  (FALSE ADVERTISING UNDER NEW YORK STATE LAW)

48.     Paragraphs 1-32 above are re-alleged and reincorporated herein by reference as if set

forth in full.

49.     Defendant is liable to NORTHERN FOOD for false advertising in violation of N.Y. Gen.

Bus. Law § 350.

                       SIXTH CAUSE OF ACTION
(INJURY TO BUSINESS REPUTATION AND DILUTION UNDER NEW YORK STATE
                               LAW)

50.     Paragraphs 1-32 above are re-alleged and reincorporated herein by reference as if set

forth in full.

51.     Defendant is liable to NORTHERN FOOD for violations of N.Y. Gen. Bus. Law § 360-

L.

                         SEVENTH CAUSE OF ACTION
             (UNFAIR COMPETITION UNDER NEW YORK COMMON LAW)

52.     Paragraphs 1-32 above are re-alleged and reincorporated herein by reference as if set

forth in full.

53.     Defendant is liable to NORTHERN FOOD for unfair competition under New York

Common Law.

                             EIGHTH CAUSE OF ACTION
                 (MISAPPROPRIATION UNDER NEW YORK COMMON LAW)

54.     Paragraphs 1-32 above are re-alleged and reincorporated herein by reference as if set

forth in full.

55.     NORTHERN FOOD has a property interest in the WANGZHIHE Trademark and

associated reputation and goodwill, which NORTHERN FOOD, as exclusive licensee and at

significant expense, has built up through the use, advertising and promotion thereof.



                                                8
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 9 of 10 PageID #: 9



56.     The conduct of Defendant and/or its licensees is commercially immoral and constitutes

an attempt to profit from the labor, skill, expenditures, name and reputation of NORTHERN

FOOD.

57.     Defendant is liable to NORTHERN FOOD for misappropriation under New York

Common Law.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that the Court:

        (i)     permanently enjoin Defendant’s and/or its licensees’ acts of trademark

        infringement, unfair competition, false advertising, deceptive acts and practices unlawful,

        injury to business reputation and misappropriation;

        (ii)    award NORTHERN FOOD compensatory damages as provided by law;

        (iii)   award NORTHERN FOOD statutory damages as provided by law;

        (iv)    award NORTHERN FOOD punitive damages as provided by law;

        (v)     award NORTHERN FOOD its costs, disbursements, and attorneys’ fees incurred

        in bringing this action; and

        (vi)    award NORTHERN FOOD such other and further relief as the Court may deem

        just and proper.




                                                 9
Case 2:19-cv-02220-JMA-SIL Document 1 Filed 04/16/19 Page 10 of 10 PageID #: 10



Dated: April 15, 2019
       Melville, New York                  Respectfully Submitted,

                                           LAZER, APTHEKER, ROSELLA &
                                           YEDID, P.C.


                                           /s/ Russell L. Penzer
                                           Russell L. Penzer
                                           225 Old Country Road
                                           Melville, New York 11747
                                           Phone: (631) 761-0848
                                           Fax: (631) 761-0726
                                           Attorneys for Plaintiff




                                      10
